Smith, C. J.,
delivered the opinion of the court.
The appellant sought by his bill of complaint filed in the court below to restrain the appellee from issuing its bonds to the amount of five hundred thousand dollars. The bill alleged, in substance that in April, 1916, the appellee was authorized by a majority of the qualified electors of Lefiore county voting in an election held for that purpose, under section 3 of chapter 424, Laws of 1916, to issue bonds in an amount not to exceed six hundred thousand dollars in accordance with the provisions of the statute under which the election was held; that in May, 1916, the appellee issued bonds to the amount of one hundred thousand dollars pursuant to the statute and the election held thereunder, and that it is the intention of the appellee to issue the remainder of the bonds authorized by the statute and the election. The appellee demurred to the bill, the demurrer was sustained, and the bill dismissed; hence this appeal.
The contentions of the appellant are that: First, chapter 424, Laws of 1916, under-which the bonds here in question are to be issued, was repealed by chapter *626209, Laws of 1918; but, if mistaken in that, then second, under section 2 of chapter 209, Laws of 1918, no bonds can be issued by any county, municipality, or other taxing district, unless authorized by a majority of the electors who shall vote in an election called for that purpose after the enactment of that statute; and third, that the proposed bonds are not to be issued on the serial payment plan contemplated by section 4 of chapter 209, Laws of 1918.
Chapter 209, Laws of 1918, repeals prior statutes only in so far as it conflicts therewith, and there is no conflict between it and chapter 424, Laws of 1916.
There is no conflict between section 2 of chapter 209, Laws of 1918, and section 3 of shapter 424, Laws of 1916. Consequently the authority to issue the bonds here in question, granted to the appellee by the electors of Leflore county at the election held under the law of 1916, was not revoked by the statute enacted in 1918, which statute does not require the election referred to in section 2 therein to be held after its enactment.
Section 4 of chapter 209, Laws of 1918, does not designate any particular serial payment plan upon which bonds shall be issued, and consequently does not conflict with the serial payment plan provided by section 2 of chapter 424, Laws of 1916.
Section 4 of chapter (209) Laws of (1918) does not require, as the appellant seems to think, that the bonds to be issued shall commence to mature at the expiration of the first year after the issuance therecf.

.Affirmed.